JjON REHEARING
The application for rehearing filed on behalf of New Orleans Towers Affordable Housing Corp., Inc., et al, is hereby granted for the sole purpose of clarifying the disposition of the opinion.
The final paragraph of the opinion handed down on December 29, 1998, is thus amended as follows:
For the foregoing reasons, we affirm the summary judgment granted in favor *54of N.O. Towers Affordable Housing Corp., Inc., declaring N.O. Towers to be exempt from ad valorem taxes, and ordering the City of New Orleans to refund such taxes paid under protest for the tax years 1995, 1996, and 1997, together with interest.